Not for Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit


No. 05-1919

                             JAMES M. DELUCIA,

                           Plaintiff, Appellant,

                                        v.

                         JO ANNE B. BARNHART,
                   COMMISSIONER OF SOCIAL SECURITY,

                           Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. F. Dennis Saylor, IV, U.S. District Judge]


                                     Before

                          Boudin, Chief Judge,
              Campbell and Stahl, Senior Circuit Judges.



     Michael J. Kelley on brief for appellant.
     Michael J. Sullivan, United States Attorney and Anita Johnson,
Assistant U.S. Attorney, on brief for appellee.



                                March 17, 2006
          Per Curiam. After carefully considering the briefs and

record on appeal, we affirm for substantially the reasons stated by

the district court.            Substantial evidence supported the ALJ’s

determination that the appellant’s pain and visual impairments

engendered     no    severe,    nonexertional   limitation.      Heggarty   v.

Sullivan, 947 F.2d 990 (1st Cir. 1991); Oritz v. Sec’y Health &

Human Serv., 890 F.2d 520 (1st Cir. 1989).             Although the medical

record   for    the    insured     period    documented   pain   and   severe

impairment,     it     documented    no     severe,   nonexertional    limit.

Moreover, the ALJ could reasonably conclude that the appellant’s

activities were inconsistent with any such limitation. Substantial

evidence supported the decision. Rodriquez v. Sec’y Health & Human

Serv., 647 F.2d 218 (1st Cir. 1981).

          Affirmed. 1st Cir. R. 27(c).




                                      -2-